Case: 21-40033     Document: 00515992711         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 24, 2021
                                  No. 21-40033
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Miguel Ramirez-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:20-CR-27-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Miguel
   Ramirez-Rodriguez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramirez-Rodriguez has filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40033     Document: 00515992711          Page: 2   Date Filed: 08/24/2021




                                   No. 21-40033


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Ramirez-Rodriguez’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Ramirez-
   Rodriguez’s motion for the appointment of new counsel is DENIED. See
   United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2